        Case 1:18-cr-10205-DJC Document 320 Filed 09/01/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                              )
UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )      Case No. 1:18-cr-10205-DJC
                                              )
SHUREN QIN,                                   )
                                              )
       Defendant.                             )
                                              )

                    GOVERNMENT’S SENTENCING MEMORANDUM

       The United States respectfully asks this Court to sentence the defendant, Shuren Qin, to 87

months of imprisonment, a fine within the Guidelines sentencing range, and 24 months of

supervised release. This sentence is warranted because the defendant deliberately endangered U.S.

national security, at the very least by exporting hydrophones with applications in anti-submarine

warfare to a Chinese military university that he knew was on the Department of Commerce’s Entity

List because of its ties to the Chinese military. The national security risks associated with the

defendant’s conduct are manifest. The defendant willfully ignored these risks — not to mention

federal law — in order to further his business interests and satisfy a “VIP” customer. Later, he

lied to federal law enforcement agents about engaging in illegal exports, his business dealings with

a second PRC military university, and other troubling aspects of LinkOcean’s business; and he

lied again in immigration documents to attain unconditional permanent resident status in the U.S.

The government’s recommended sentence is the minimum necessary to reflect the seriousness of

these offenses, to promote respect for the law, and to provide just punishment.

       A lengthy sentence is also necessary to send a deterrent message to others who, whether

motivated by greed or a desire to assist a foreign adversary, are similarly inclined to violate U.S.

export and national security controls, particularly those aimed at the PRC. To be sure, the threat

posed to the United States and its allies by the PRC has only intensified since the defendant was
         Case 1:18-cr-10205-DJC Document 320 Filed 09/01/21 Page 2 of 10




arrested in 2018. See, e.g, Chris Buckley & Keith Bradsher, Marking Party’s Centennial, Xi Warns

That   China     Will   Not    be    Bullied,   N.Y.    Times,    Jul.   1,   2021,    available    at

https://www.nytimes.com/2021/07/01/world/asia/xi-china-communist-party-anniversary.html

(President Xi Jinping threatening foreign powers with bloodshed).

                                    The Sentencing Guidelines

       The parties agree that the defendant’s base offense level is 26 because he evaded national

security controls. See ECF No. 310 (citing USSG § 2M5.1(a)(1)); PSR ¶ 5. The parties further

agree, as outlined in the plea agreement, that the offense level is increased by two levels under

USSG § 2S1.1(b)(2)(B) because the defendant was convicted of violations of 18 U.S.C. § 1956

(money laundering) and decreased by three levels under USSG § 3E1.1 because the defendant has

accepted responsibility for his crimes. Id.

       The government believes that the offense level should be increased by four additional

levels under USSG § 3B1.1 because the defendant was an organizer or leader of criminal activity

that involved five or more participants. This would result in a total offense level of 29. “To earn

the enhancement, the government must show by a preponderance of the evidence that the

defendant did more than participate in shared criminal activity; he must have led or facilitated that

criminal activity.” United States v. Grullon, 996 F.3d 21, 34 (1st Cir. 2021). One way to

demonstrate leadership is by “the degree of control and authority exercised over” at least one other

person. United States v. Picanso, 333 F.3d 21, 23 (1st Cir. 2003). The “[e]vidence of the

defendant's role in the conspiracy may be wholly circumstantial, and need only show that he

exercised authority or control over [one other] participant on one occasion.” Grullon, 996 F.3d at

34 (internal quotations omitted). To distinguish between organizational and leadership roles and

other lesser roles, the Guidelines instruct courts to consider the following factors: “the exercise of

decision making authority, the nature of participation in the commission of the offense, the

                                                  2
         Case 1:18-cr-10205-DJC Document 320 Filed 09/01/21 Page 3 of 10




recruitment of accomplices, the claimed right to a larger share of the fruits of the crime, the degree

of participation in planning or organizing the offense, the nature and scope of the illegal activity,

and the agree of control and authority exercised over others.” USSG § 3B1.1, Application Note

4.

       The defendant does not dispute that he conspired with at least four others in the People’s

Republic of China (“PRC”) — two LinkOcean employees and two employees of Northwestern

Polytechnical University (“NWPU”) — to unlawfully export the hydrophones. See PSR ¶¶ 24,

26, 28, 30; see also USSG § 3B1.1, Application Note 1 (noting that a “participant” is a person

“who is criminally responsible for the commission of the offense, but need not have been

convicted”). The undisputed evidence also establishes that the defendant was an organizer or

leader of criminal activity. For starters, the defendant was LinkOcean’s founder and president.

PSR ¶ 13. Not surprisingly, therefore, one co-conspirator in the PRC referred to the defendant as

her “boss” in an email about the illegal export scheme. PSR ¶ 26. Consistent with his leadership

role, the defendant oversaw, participated in, and at times coordinated nearly every key aspect of

crime: the creation of fabricated documents concerning “Xi’an Shiyou University,” the provision

of the fabricated documents and other information to the U.S. manufacturer of the hydrophones,

the placement of purchase orders with the U.S. manufacturer, and the coordination of international

wire transfers from LinkOcean’s bank account in the PRC to the U.S. manufacturer. PSR ¶¶ 20-

48.

       The defendant also oversaw at least one other participant in the illegal export scheme.

Because he was in the United States, the defendant necessarily relied on subordinate co-

conspirators in the PRC, namely his LinkOcean employees, to ensure that the hydrophones were

delivered from LinkOcean’s facility in the PRC to NWPU. In one email, for example, the

defendant and a PRC-based LinkOcean employee discussed the shipment of hydrophones to the

                                                  3
         Case 1:18-cr-10205-DJC Document 320 Filed 09/01/21 Page 4 of 10




PRC, including the fact that the hydrophones should be falsely identified as “data loggers” in

shipping documents. PSR ¶ 46. This employee undoubtedly participated in the illegal export

scheme (at a minimum, by falsely identifying the hydrophones in shipping documents) and the

defendant — LinkOcean’s president — “exercised authority or control” over the employee. See

Grullon, 996 F.3d at 34.        Coupled with the overall nature and extent of the defendant’s

participation in the offense and his obvious decision-making authority, this warrants the imposition

of a four-level aggravating role enhancement. The fact that other individuals (at NWPU, for

example) might also have played a leadership role does not preclude the application of this

enhancement to the defendant. See USSG § 3B1.1, Application Note 4 (noting that “[t]here can,

of course, be more than one person who qualifies as a leader or organizer of a criminal association

or conspiracy”). 1

                                             The Sentence

        The Supreme Court has directed federal trial courts to initially calculate the appropriate

guideline sentencing range under the advisory federal sentencing guidelines. Gall, 552 U.S. at 41.

The sentencing guidelines, the Supreme Court has acknowledged, are “the product of careful study

based on extensive empirical evidence derived from the review of thousands of individual

sentencing decisions.” Id. at 46 (footnote omitted). The First Circuit has noted that “the guidelines

are the starting point for the fashioning of an individualized sentence, so a major deviation from

them must ‘be supported by a more significant justification than a minor one.’” United States v.

Martin, 520 F.3d 87, 91 (1st Cir. 2008) (quoting Gall, 552 U.S. at 50); see also United States v.




1
  If the Court is not inclined to order a four-level enhancement, the Government respectfully suggests that
at least a two-level enhancement is warranted because, at a minimum, the defendant was “an organizer,
leader, manager, or supervisor in any criminal activity.” USSG § 3B1.1(c).

                                                    4
         Case 1:18-cr-10205-DJC Document 320 Filed 09/01/21 Page 5 of 10




Kimbrough, 552 U.S. 85, 89 (2007) (reasoning that the Guideline sentencing range often will

“reflect a rough approximation of sentences that might achieve § 3553(a)’s objectives”).

        The starting point here is the Guideline sentencing range: at offense level 29 and criminal

history category I, 87 to 108 months of imprisonment. 2 There is no reason to deviate from this

starting point. The defendant appears to suggest that he only vaguely understood NWPU’s

connection to the PRC military and that, in any event, he had absolutely no idea how the

hydrophones would be used. He must not be permitted to hide behind a claim of willful ignorance.

This was not a mere technical violation of the U.S. export laws. It was a serious breach of our

national security involving the export of a commodity with well-known military applications, to a

military-aligned university, in a country that distinguishes little between civilian research and its

military-industrial complex. 3 To make matters worse, the defendant lied about his export activities

— the types of products that he exported and the fact that he had two customers on the Department

of Commerce’s Entity List, among other things — to federal investigators and on immigration

forms. His conduct is worthy of substantial punishment.

        The defendant has admitted to exporting to the PRC hydrophones known as the HTI-92-

WB, manufactured by High Tech, Inc. (“HTI”) in the United States. It is no secret that these

hydrophones can be used in anti-submarine warfare (“ASW”). In fact, at all relevant times, HTI’s



2
  Consistent with the Plea Agreement, in which the government agreed to recommend a period of
incarceration “in the low end of the Guidelines sentencing range as calculated by the Court,” the
government’s recommendation of 87 months’ imprisonment assumes that the Court imposes a 4-level role
enhancement under § 3B1.1 of the Guidelines.
3
  It is widely understood that the PRC promotes the elimination of barriers between civilian research and
its military and defense industrial sectors. This is part of an “aggressive, national strategy of the Chinese
Communist Party” called “military-civil fusion” designed to “enable the PRC to develop the most
technologically advanced military in the world.” See MILITARY-CIVIL FUSION AND THE PEOPLE’S
REPUBLIC OF CHINA, available at https://2017-2021.state.gov/wp-content/uploads/2020/06/What-is-MCF-
One-Pager.pdf.

                                                     5
         Case 1:18-cr-10205-DJC Document 320 Filed 09/01/21 Page 6 of 10




own website stated that the HTI-92-WB is “[u]sed in ASW industry and for noise measurements.”

See Exhibit A. Hydrophones and other dual-use technologies are sought after by proliferators, like

the defendant, who seek to advance the military capabilities of a foreign adversary – particularly

one that is subject to a complete U.S. arms embargo like the PRC. See 21 C.F.R. § 126.1. Because

PRC-based proliferators and their agents cannot lawfully obtain U.S.-manufactured weapons and

other items that have only a military use, they often focus on acquiring dual-use technologies that

are not subject to the embargo or stringent license requirements. As HSI Special Agent Brian

Andersen testified during the suppression hearing, proliferators use many strategies to get these

items into the hands of foreign militaries including, most notably, lying to the manufacturer and

the U.S. government about how the item will be used and by whom. So-called end user controls

like the Department of Commerce’s Entity List are one tool that regulators and law enforcement

use to combat this persistent threat.

       The undisputed evidence reflects how the defendant followed this illegal path, aware of the

risks that it posed to U.S. national security. As a long-time reseller of marine technology with a

background in marine science, surely the defendant knew that the hydrophones had both military

and commercial uses. After all, this information was prominently displayed on HTI’s website.

That the defendant took steps to conceal the hydrophones in shipping documents by identifying

them as “data loggers” only underscores his awareness of their potential military use. See PSR

¶ 48. That is to say, absent concerns about the hydrophones themselves and how they could be

used, there was absolutely no reason to lie about them in shipping documents. The defendant

claims that he believed the sonobouys would be used by teachers and students for research because

that is what NWPU told him.             But this ignores the obvious fact that NWPU made this

representation in the context of their efforts, along with the defendant, to intentionally bypass the

licensing requirement by fabricating documents and information. Openly acknowledging an

                                                  6
         Case 1:18-cr-10205-DJC Document 320 Filed 09/01/21 Page 7 of 10




intended military use would clearly not have served that purpose, and it most certainly would have

generated law enforcement scrutiny. The claimed end use of the hydrophones, therefore, should

be taken with a grain of salt.

        The defendant exported 60 hydrophones to NWPU between December 2015 and December

2016. PSR ¶ 21. NWPU is a PRC military university “that is heavily involved in military research

and works closely with the … [People’s Liberation Army] on the advancement of its military

capabilities.”   PSR ¶ 17.       Not surprisingly, therefore, NWPU has been designated on the

Department of Commerce’s Entity List for national security reasons for twenty years, since 2001.

Id. The defendant was aware of NWPU’s Entity List designation. PSR ¶ 27. Indeed, from the

very outset, he knew that NWPU was “partly a military unit.” PSR ¶ 28. Still, he and his co-

conspirators took extensive measures — all documented in contemporaneous emails, as described

in the PSR and the Superseding Indictment — to export the hydrophones to NWPU in violation of

U.S. export laws. Using fabricated documents that omitted any mention of NWPU, the defendant

lied to the manufacturer of the hydrophones and, ultimately, the U.S. government. That his

conduct jeopardized U.S. national security is not reasonably in dispute.

        The defendant significantly downplays and, at times, ignores the risks associated with his

conduct by noting that a license from the Department of Commerce is not required to export the

hydrophones to the PRC except where the end user is on the Entity List. 4               In doing so, the



4
  The hydrophones at issue here are classified by the Department of Commerce as ECCN 6A991, which
applies to “Marine or terrestrial acoustic equipment … capable of detecting or locating underwater objects
or features or positioning surface vessels or underwater vehicles….” See 15 C.F.R. § 774, Supplement No.
1 (the Commerce Control List). According to the Commerce Control List, items like hydrophones
associated with this specific ECCN are controlled for anti-terrorism (“AT”) reasons only. Id. The
Department of Commerce does not maintain anti-terrorism controls on China. See 15 C.F.R. § 738,
Supplement No. 1 (the Commerce Country Chart) (noting that China is controlled by Commerce for
national security, nuclear proliferation, and missile technology reasons, among other reasons). Thus, there
is no general license requirement when exporting the hydrophones to China. Of note: Iran, Syria and North
Korea are the only three countries subject to anti-terrorism controls by the Department of Commerce.

                                                    7
        Case 1:18-cr-10205-DJC Document 320 Filed 09/01/21 Page 8 of 10




defendant essentially asks this Court to disregard NWPU and the Entity List and, instead, focus on

the exported commodity and the way it was controlled under the Commerce Control List. This

straw man argument ignores the obvious crux of this case: the defendant intentionally violated an

end user control — the Entity List — implemented for national security reasons. It is NWPU’s

close ties to the PRC military that gives rise to the primary national security concern in this case.

That the hydrophones could also be used in anti-submarine warfare only amplifies that concern.

The defendant’s argument that he is somehow less culpable because he did not also violate end

use controls, therefore, makes little sense. Just as robbery defendant is unlikely to receive

consideration for looting one cash register instead of two, Mr. Qin should not benefit from having

violated only one type of national security control.

       Beyond exporting hydrophones to NWPU, the defendant’s conduct demonstrates a general

willingness to acquire goods and technology for the PRC military, regardless of export controls.

Records found on the defendant’s computer, including a “VIP” customer list, indicate that

LinkOcean had several military and military-affiliated customers, including the People’s

Liberation Army (“PLA”) Navy South China Sea Fleet Troop 91388, the PLA Naval Submarine

Academy, the National University of Defense Technology (“NUDT”), and the PLA University of

Science and Technology at NWPU. PSR ¶ 16. Like NWPU, NUDT is on the Department of

Commerce’s Entity List (and has been since 2015) for national security reasons. PSR ¶ 18. In a

May 2018 email to one of his employees, the defendant described his approach to assisting military

customers in the PRC: “tell the customer to find a research unit, import it [the commodity being

sought by the military customer] in the name of scientific research, a lot less trouble this way.”

The defendant used this very same tactic — importing a dual-use commodity to a university “in

the name of scientific research” — to supply hydrophones to NWPU. The fact that he was willing

to continue doing so more than a year later, after becoming aware of the government’s

                                                 8
         Case 1:18-cr-10205-DJC Document 320 Filed 09/01/21 Page 9 of 10




investigation, reflects a criminal mindset that militates in favor of a Guideline sentence. 5 So too

does the fact that the defendant lied to law enforcement agents about LinkOcean’s business and its

customers, PSR ¶¶ 53-54, and in an immigration document in order to achieve unconditional

permanent resident status. PSR ¶¶ 49-52.

                                                 Conclusion

        The defendant’s conduct — the intentional violation of U.S. national security controls

involving the PRC military, coupled with lies to law enforcement agents and immigration officials

about his business activities and illegal exports — was egregious and harmful to the United States.

The defendant understood the risks associated with his illegal conduct, including the likelihood

that the hydrophones would be used by China’s military or for its benefit, but he chose to act

anyway. He must not be permitted to hide behind a veil of willful blindness. The government’s

recommended sentence is sufficient, but not greater than necessary, to adequately punish the

defendant and promote respect for the law. It will also provide important general deterrence to

other actors inclined to engage in similar unlawful behavior. Respectfully, the government asks

the Court to sentence the defendant to 87 months of imprisonment, a fine without a Guideline

sentencing range, and 24 months of supervised release.

                                                   Respectfully submitted,

                                                   NATHANIEL R. MENDELL
                                                   Acting United States Attorney

                                           By:     /s/ Jason A. Casey
                                                   B. Stephanie Siegmann
                                                   Jason A. Casey
                                                   Assistant U.S. Attorneys


5
  To be clear, the government is not suggesting that this email is evidence of a violation of U.S. export laws.
The commodity being discussed in the email was manufactured in Canada. The email is indicative,
however, of the defendant’s overall approach to exporting goods to PRC military customers, and it suggests
that his conduct with NWPU was not aberrant or unusual.

                                                      9
       Case 1:18-cr-10205-DJC Document 320 Filed 09/01/21 Page 10 of 10




                                 CERTIFICATE OF SERVICE

      I hereby certify that this document was filed on September 1, 2021 through the ECF system,
which will provide electronic notice to counsel as identified on the notice of Electronic Filing.


                                            /s/ Jason A. Casey
                                            Jason A. Casey
                                            Assistant U.S. Attorney




                                               10
